DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Response to Amendment
4.	In response to the amendment received on 3/3/2021:
Claims 1-7, 10, and 13-14 are pending in the current application.  Claims 1 and 2 have been amended and Claims 8-9, 11-12, and 15-17 are cancelled.
The previous rejection under 35 U.S.C. 101 is overcome in light of the amendment.
The previous prior art-based rejections have been overcome made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	Claim 1 recites “an electrode structure used in an electronic device” but because there is no electronic device recited in the claims, this is seen as an intended use. Please see MPEP 2111.02 regarding the effect of the preamble.
Claim Rejections - 35 USC § 103
7.	Claim 1-3, 5-7, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimura US PG Publication 2017/0012291 in view of Hondo US PG Publication 2013/0214210 and Kaneko US PG Publication 2016/0344038.
Regarding Claims 1, 2, 6, 7, 10, 13, and 14, Tanimura discloses an electrode structure used in an electronic device (a polymer electrolyte fuel cell having at least one electrode with the claimed electrode structure, para 0097-0098, 0136) meeting Claims 13 and 14), the electrode structure  (electrode substrate) comprising an electrode material (a carbon-supported platinum catalyst, para 0137, meeting Claim 10) and carbon filler which can be single-walled carbon nanotubes (meeting Claim 7), having an aspect ratio of 30 or more and 5000 or less, encompassing the claimed range of at least 100 (meeting Claim 6), having a fiber length of 0.1 µm or more and 30 µm or less (paras 0046-0047), encompassing the claimed ratio of at least 8 µm and not more than 30 µm (see at least abstract, paras 0043-0047, 0098-0140).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	Tanimura fails to specifically disclose that the carbon nanotubes have a volume resistivity of not more than 2 × 10-2 Ω⸳cm and that the G/D ratio of the carbon nanotubes is at least 50 (as measured by Raman spectroscopic analysis).  However, in the same field of endeavor, Hondo discloses carbon nanotubes having an average length of greater than 2 µm (para 0064, overlapping the claimed range) used to form a conductive layer and providing excellent conductivity due to having a volume resistivity of at least 1 × 10-4 Ω⸳cm up to 1 × 10-2 Ω⸳cm (in order to exhibit particularly excellent conductivity even when using a small amount of nanotubes, para 0050) and a G/D ratio of preferably 50 to 150 (in order to exhibit higher degree of graphitization and therefore higher quality, para 0041) (see at least paras 0034-0041 and 0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the carbon nanotubes of Hondo in the electrode structure of Tanimura such that the carbon nanotubes have a volume resistivity of not more than 2 × 10-2 Ω⸳cm and a G/D ratio of the carbon nanotubes is at least 50 (meeting Claim 2) because Hondo teaches that nanotubes having these properties are of high quality and have particularly excellent conductivity, which would be important in the electrode structure of Tanimura since Tanimura recites in paras 0019-0020 that the electrode substrate needs to have high electrical conductivity as an electrically conductive porous substrate. 
Tanimura modified by Hondo fails to specifically disclose that the electrode material comprising catalyst-supporting carbon is a powdered electrode material.  However, in the same field of endeavor of membrane electrode assembly electrodes, Kaneko uses a powder of carbon-supported to catalyst to form a slurry to form an electrode (see para 0048) and abstract.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a powdered form catalyst-supporting carbon electrode material in the electrode structure of Tanimura modified by Hondo because Kaneko teaches this form and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding Claim 3, Tanimura teaches that the carbon nanotubes are included in the microporous part of the electrode structure in a very small amount when they are included.  For example, Example 12 in table 2 shows that 2.2 parts by mass of CNT were used, which would amount to less than 10 mass%.   Therefore, the skilled artisan would have found it obvious to include less than 10 mass% in the composition of Tanimura modified by Hondo and Keneko in the electrode structure because 2.2 parts by mass content is exemplified and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 5, the electrode layer of Tanimura modified by Hondo and Kaneko does not contain a current collector since the electrode layer is deposited only on a membrane (see e.g. paras 0136-0141).
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimura US PG Publication 2017/0012291 in view of Hondo US PG Publication 2013/0214210 and Kaneko US PG Publication 2016/0344038, as applied to Claim 1, and further in view of Nakano US PG Publication 2008/0254974.
Regarding Claim 4, Tanimura modified by Hondo and Kaneko discloses the electrode structure of Claim 1, the rejection of which is incorporated herein in its entirety.  Tanimura modified by Hondo and Kaneko fails to specifically disclose that the electrode structure does not contain a resin binder. However, in the same field of endeavor of membrane electrode assembly electrodes, Nakano discloses the use of inorganic binders as functionally equivalent to polymer binders (see e.g. paras 0008, 0030) and recites that an inorganic binder binds the catalytic metal to electroconductive materials in an electrode.   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute an inorganic binder for the binder of Tanimura modified by Hondo and Kaneko because Nakano teaches that resin (i.e. polymer) binder components are functionally equivalent to inorganic binders.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
9.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729